           Case 1:21-cv-00346-JLT Document 3 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LYRALISA LAVENA STEVENS,                          No. 2: 21-cv-00373 KJN P
12                         Plaintiff,
13             v.
14       XAVIER BECERRA, et al.,                           ORDER
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. In her complaint, plaintiff alleges violations of her civil rights by defendants. The

19   alleged violations took place in Fresno, which is part of the Fresno Division of the United States

20   District Court for the Eastern District of California.1 See Local Rule 120(d).

21            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

22   division of a court may, on the court’s own motion, be transferred to the proper division of the

23   court. Therefore, this action will be transferred to the Fresno Division of the court.

24            Good cause appearing, IT IS HEREBY ORDERED

25            1. This action is transferred to the United States District Court for the Eastern District of

26   California sitting in Fresno; and

27
     1
       The claims raised in plaintiff’s complaint appear to be related to an action plaintiff filed in the
28   Fresno Division of this court, 1: 17-cv-1002 AWI SAB P.
                                                      1
         Case 1:21-cv-00346-JLT Document 3 Filed 03/08/21 Page 2 of 2


 1           2. All future filings shall reference the new Fresno case number assigned and shall be

 2   filed at:
                           United States District Court
 3                         Eastern District of California
                           2500 Tulare Street
 4                         Fresno, CA 93721
 5

 6   Dated: March 8, 2021

 7

 8

 9

10
     Stev373.22
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
